DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shore power (claims 1 and 23), the sump pump (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 3, 7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2016/0195221), hereinafter referred to as Roberts, in view of Melanson et al. (US 2014/0299101), hereinafter referred to as Melanson, and Viens, (US 5,107,772), hereinafter referred to as Viens.

Regarding claim 1, Roberts teaches a system (Fig. 1) for portable, modular fueling, the system comprising: 
a platform (comprising storage tank 102 and supports holding tank upright on unenclosed skid 108) configured for intermodal rail transport car and interchangeably mounted (paragraph 0020 recites “Autogas dispensing sytem 100 may be easily transported as a unit…” which supports the platform being configured to be transported; furthermore, the platform is configured for intermodal rail transport since cord straps/ratchet straps known to be used on trains for securing tender can be wrapped around the platform for securing it to an intermodal rail car) to an unenclosed skid (108), the platform having a storage tank (102) for fuel; 
the unenclosed skid supporting the platform (108 supports 102), the unenclosed skid configured to selectively couple to the storage tank (it is known for storage tanks to be selected to be coupled to a skid so that the storage tank does not shift; selectively coupled is broad and just means the storage tank was selected to be coupled to the skid); and 

the storage tank is configured to be in fluid communication (by way of dispensing system 104) with one or more storage vessels to deliver fuel (known in the art for a dispensing system to refill tanks utilizing fuel to convert chemical to mechanical power).

Roberts does not teach wherein the platform has a frame.

Melanson teaches a storage tank (Fig. 7, 50) for containing fuel (cryogenic fuel; see paragraph 0008) configured to be transported by an intermodal rail vehicle (281), wherein the storage tank has a frame surrounding it (see 50 of Fig. 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the storage tank of Roberts to have a frame in order to provide the predictable result of protecting the storage tank from impact of objects falling on it.

Roberts as modified does not teach wherein an intermodal rail transport vehicle has a generator and an air compressor configured to utilize shore power.

Melanson teaches everything discussed above including transporting the storage tank (50) on an intermodal rail car.

Additionally, Viens teaches electric generator 191 (Fig. 12) and air compressor 193 used for actuating the brakes of the wheels as well as electric motors (see column 6, lines 48-57, “with a fuel tank 189, operating an electric generator 191 and an air compressor 193 pressurizing air in a tank 195, the air serving to actuate the brakes of the wheels 197, 199 of the known bogie.  The latter wheels are driven by electric motors fed from the generator 191.”), wherein the generator and air compressor are known to use shore power when available in order to reduce fuel consumption to run electric motors such as for the air compressor.

Therefore, in view of Melanson and Viens, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have combined the system of Roberts as modified with an intermodal rail car in order to provide the predictable result of moving the system to remote locations, while yet further would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have included a generator and air compressor which can use shore power in order to provide the predictable result of powering electric 

Regarding claim 2, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified teaches wherein the storage tank of the system is configured to handle fuel in both a gaseous state and a liquid state since fuel is known to be in liquid form or gaseous form and if in liquid form evaporates due to heat infiltration to form gaseous liquid.

Regarding claim 3, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein the system of Roberts as modified is configured to be interchangeably mounted (known in the art to load and unload cargo from locations wherein interchangeably mounted includes no structure and is interpreted as being loaded and unloaded) onto an intermodal well rail car capable of providing power, storage, lighting and compressed air since intermodal well rail cars are capable of transporting power (generators or batteries), storage, lighting, compressed air and any objects which can fit on the intermodal well rail car.

Regarding claim 7, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified teaches wherein the system is configured to transfer fuel (fuel from the storage tank) with a pump (106 is a pump).



Regarding claim 18, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified is configured to refuel one or more fuel tender’s since the fuel dispensing system 104 dispenses fuel, and tender’s are well known to store fuel or use fuel for locomotive purposes, and there being no structure that limits the system from doing so.

Regarding claim 19, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified is configured to simultaneously refuel two or more storage vessels since the refueling system 104 is known in the art to be capable of being used with two dispenser nozzles using a fluid splitter and there is no required structure by the claim for performing the function.

Alternatively…

Claims 1-2, 6-9, 12-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2014/0299101), hereinafter Melanson, in view of Roberts (US 2016/0195221), hereinafter referred to as Roberts, and in further view of Zink (US 5,386,845), hereinafter referred to as Zink.

.Regarding claim 1, Melanson teaches a system (Fig. 1, comprising 20 and 80) for portable, modular fueling, the system comprising:
a platform (Fig. 2 comprising 50 and frame surrounding 50) configured for intermodal rail transport vehicle (see system being located on a rail car in the figures), the platform having a frame (Fig. 2, frame surrounding tank 50) and a storage tank (Fig. 2, 50) for fuel;
a fuel dispensing system (Fig. 1, 80 comprising pump 70 and valve 110) and detachably coupled to the storage tank (It is known in the art for fuel dispensing systems to be detached from storage tanks for maintenance or to replace the tank; Detachable is broad and means separable which one of ordinary skill in the art is capable of separating the fuel dispensing system from the storage tank by replacing one or the other; there is no structure to limit what detachably coupled is);
wherein the platform is configured for releasable mounting (functional language met since the platform is clearly on the transport vehicle 280 and can be removed thereby meeting the claimed function) on an intermodal rail transport vehicle (Fig. 3, 280)



Roberts teaches a platform comprising a storage tank (102) interchangeably mounted (known in the art to change storage tanks if they become compromised due to damage and need replacing so the entire system does not have to be replaced) to an unenclosed skid (108) wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be loaded and unloaded on to transportation means in order to move them from location to location; releasable broadly means removes from and requires no structure to meet the function) on an intermodal rail transport vehicle having a generator and an air compressor; wherein a fuel dispensing system (comprising 104) is integral with the unenclosed skid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Melanson such that the storage tank and fuel dispensing system were placed on a skid as taught by Roberts in order to provide the predictable result of consolidating a system which could be unloaded and loaded together rather than separately from one intermodal rail transport vehicle needing maintenance, to another intermodal rail transport vehicle in useable condition, to thereby continue supplying fuel to a locomotive.

Melanson does not teach wherein a generator and an air compressor are configured to utilize shore power. 

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for emergency situations (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”), wherein the generator and air compressor are configured to utilize shore power since it is well known for anything which uses electricity to utilize shore power to thereby reduce consumption of fuel.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified with lighting, power from an electrical generator and an air compressor for emergency situations as taught by Zink in order to provide the similar and predictable result of using the system in emergency situations where fuel is required, and in 

Regarding claim 2, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the system is configured to handle fuel in a gaseous state (Fig. 1, LNG is vaporized in 90) and a liquid state (LNG is pumped in pump 60).

Regarding claim 3, the combination of Melanson, Roberts and Zink teach the system of claim 1, wherein Melanson as modified teaches wherein the intermodal rail transport vehicle is an intermodal well rail car (Fig. 2, 28’) capable of providing power, storage, lighting and compressed air since it is known for intermodal well rail cars are capable of transporting power which can then be provided, transporting storage, transporting lighting and transporting compressed air.

Regarding claim 6, the combination of Melanson, Roberts and Zink teach the system of claim 1, wherein the system is configured to be interchangeably mounted (known in the art for the system to be loaded and unloaded which is interpreted as interchangeably mounted as no structure is required, only that the system can be moved on more than one mode of transportation) to the intermodal transport vehicle comprising a trailer chassis or a land-based foundation, each the trailer chassis and land based foundation, each having a footprint (inherent footprint of the system) that matches a footprint (footprint taken up by the space of the system) of the intermodal rail transport vehicle.

Regarding claim 7, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the platform is configured to transfer fuel with at least one of a pump (Fig. 1, 60)

Regarding claim 8, the combination of Melanson, Roberts and Zink teach the system of claim 7 and wherein Melanson teaches wherein the pump is configured to be submerged in fuel inside the storage tank. Paragraph 0027, lines 5-10, “In other embodiments pump 60 can be located completely within tank 50”).

Regarding claim 9, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the platform further comprises at least one pump (Fig. 1, 60) for pumping fuel from the storage tank, and the pump is electrically powered (Fig. 1, using 140 which controls speed electronically).

Regarding claim 12, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the fuel is liquid natural gas (paragraph 0026, line 9, “LNG”)

Regarding claim 13, the combination of Melanson, Roberts and Zink teach the system of claim 1 however does not teach wherein the skid has an intermodal footprint of 20, 40, 45, 48 or 53 feet, however it can reasonably be accepted that the skid shown in Fig. 3 is a well car well known in the art at the time of the Applicant’s filed invention, the 

Regarding claim 14, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the storage vessels comprise at least one of a locomotive (paragraph 0008, lines 1-5, “locomotive”).

Regarding claim 15, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the system is contained in a footprint (footprint of top of tender car 281 in Fig. 3) of one intermodal well rail car (Fig. 3, 281).

Regarding claim 16, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the storage tank comprises an ISO cryogenic tank frame (see paragraph 0026, lines 5-7 where it is disclosed that storage tank 50 is ISO where the frame is part of the ISO tank) mounted to the platform.

Melanson does not teach wherein the ISO tank frame is either 40 or 48 ft however it can reasonably be accepted in the art at the time of the Applicant’s filed invention wherein the length of the ISO tank and frame are result effective variables wherein the amount 

Regarding claim 23, Melanson teaches an apparatus (Fig. 1, comprising 20 and 80) for portable, modular liquid natural gas (LNG) fueling (LNG within 50, Fig. 1), the apparatus comprising:
an intermodal well rail car (Fig. 3, 281) having an intermodal foot print (Fig. 3, footprint taken up by 50 and 80) and configured to provide an on-board fuel dispensing system (Fig. 1) and storage (Fig. 1, storage of gas in accumulator 130), 
a platform (Fig. 3, comprising 50 and frame surrounding 50) comprising:
a frame (Fig. 3, frame surrounding 50)
a cryogenic storage tank (Fig. 3, 50) mounted to the frame;
an LNG integrated dispensing system (Fig. 1, 80) configured to selectively couple (fluidly by pump 70 in Fig. 1) to the storage tank (the cryogenic storage tank) to deliver LNG fuel (fuel inside of storage tank);
wherein the platform is disposed within the intermodal foot print (See Fig. 3A where storage tank 50 and the frame sit) and releasably mounted (can be removed from the intermodal well rail car) to the intermodal well rail car for intermodal rail transport (when the well rail car is being hauled by an engine);
wherein the intermodal well rail car is configured to utilize shore power (the requisite for what utilizing shore power means, without structure, is broad and the 
.
Melanson does not teach wherein the platform includes an unenclosed skid having the integrated LNG dispensing system, wherein the unenclosed skid is configured to releasably couple to the storage tank or frame, wherein the platform is interchangeably mounted to the unenclosed skid

Roberts teaches a platform comprising a storage tank (102) interchangeably mounted (known in the art to change storage tanks if they become compromised due to damage and need replacing so the entire system does not have to be replaced) to an unenclosed skid (108) wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be loaded and unloaded on to transportation means in order to move them from location to location; releasable broadly means removes from and requires no structure to meet the function) on an intermodal rail transport vehicle having a generator and an air compressor; wherein a fuel dispensing system (comprising 104) is integral with the unenclosed skid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Melanson such that the storage tank and fuel dispensing system were placed on a skid as taught by Roberts in order to provide the predictable result of consolidating a system which could be unloaded and loaded together rather than separately from one 

Melanson does not teach wherein the intermodal well rail car is configured to provide power, lighting and compressed air.

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for providing safe operation of the on-board dispensing system (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 3 and to have included a generator an air compressor as taught by Zink in order to provide the predictable result of using the electrical generator and air compressor in .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Roberts and Zink as applied to claim 1, in further view of Goode (US 5,360,139), hereinafter Goode.

Regarding claim 10, the combination of Melanson, Roberts and Zink teach the system of claim 1, however Melanson does not teach wherein the system comprises automatic controls with manual override for interfacing with the one or more storage vessels or other custody of transfer system.

Goode teaches a fuel transfer system (Fig. 1) including automatic controls (Fig. 1, comprising 171) with manual override (column 8, lines 50-56, “Line 193 includes a pressure regulating valve 196 that is active only when control system is overridden for manual control.”) for interfacing with a storage vessel (removing the storage vessel when tank is full shown at step 460 in Fig. 4C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 1 with automatic controls with manual override as taught by Goode in order to provide the predictable result of metering fuel delivered to the storage vessel and determining when the storage vessel is full while allowing a user to override the filling 

Regarding claim 11, the combination of Melanson, Roberts, Zink and Goode teach the system of claim 10, however does not teach wherein the platform comprises valves actuated by an electronic control unit, wherein a user makes connections and initiates an automated fueling event, the electronic control unit notifies the user when to remove the connections, and the electronic control unit monitors fuel levels of the storage tank and the one or more storage vessels.

Goode teaches valves (Fig. 1, comprising 160 and 172) actuated by an electronic control unit (Fig. 1, 171), wherein a user makes connections (Fig. 1, using nozzle 162) and initiates an automated fueling event (Fig. 3A and 3B), the electronic control unit notifies the user when to remove the connections (Fig. 4C, 460) and the electronic control unit monitors fuel levels of the storage tank (Fig. 1, using 125 and 126) and a storage vessel (Fig. 4C, step 450).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 10 with valves and an electronic control unit which monitor fuel levels of the storage tank and storage vessel as taught by Goode in order to provide the predictable result of allowing a user to use the storage tank to automatically fill the storage vessel, .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Roberts and Zink as applied to claim 1, in further view of Petit et al. (US 2017/0023180), hereinafter Petit.

Regarding claim 19, the combination of Melanson, Roberts and Zink teach the system of claim 18, however Melanson does wherein the platform is configured to simultaneously refuel two or more of the storage vessels.

Petit teaches a refueling system (Fig. 1) configured to fuel two or more storage vessels (onboard trucks 1 and 2 in Fig. 2) simultaneously (Using multiple dispenser ends 201 and 202 in Fig. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Melanson as modified in claim 1 to be able to refuel one or more fuel tenders at the same time as taught by Petit in order to provide the predictable result of filling two or more fuel consuming devices at the same time thereby making the refueling of multiple fuel consumers more efficient.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Roberts and Zink as applied to claim 1, in further view of Drube et al. (US 5,954,101), hereinafter Drube.

Regarding claims 20, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches a cryogenic pump (Fig. 5, 60) on the platform however does not teach a recirculation circuit configured to pre-cool the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to at least one of the storage tank and the storage vessels.

Drube teaches a sump pump (Fig. 1A, comprising 24) and a recirculation circuit (Fig. 1A, comprising 26) located on a platform (Fig. 2, platform of truck shown) configured to pre-cool (column 3, 56-65, “The bulk storage and dispensing system, generally designated 20, may be mounted on a transport truck or trailer. It includes bulk storage tank 22, which supplies cryogenic liquid to a sump containing a pump 24. While pump 24 is maintained in a pre-cooled state by the cryogen in the sump, a recirculation conduit 26 and valve 28 are provided to permit cool down of pump 24 and pressure control within bulk storage tank 22, if required.”) the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to a storage tank 22 (Fig. 1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modified system of Melanson as modified such that the pump were a vacuum insulated sump pump fluidly connected to a recirculation circuit which fluidly connects the sump pump outlet and the 

Regarding claims 21 and 22, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches a cryogenic pump (Fig. 5, 60) but does not teach wherein the pump is a sump pump (claim 21) or wherein the sump pump is vacuum jacketed (claim 22) .

Drube teaches a sump pump (Fig. 1A, comprising 24) and a recirculation circuit (Fig. 1A, comprising 26) located on a platform (Fig. 2, platform of truck shown) configured to pre-cool (column 3, 56-65, “The bulk storage and dispensing system, generally designated 20, may be mounted on a transport truck or trailer. It includes bulk storage tank 22, which supplies cryogenic liquid to a sump containing a pump 24. While pump 24 is maintained in a pre-cooled state by the cryogen in the sump, a recirculation conduit 26 and valve 28 are provided to permit cool down of pump 24 and pressure control within bulk storage tank 22, if required.”) the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to a storage tank 22 (Fig. 1A). Drube additionally teaches wherein the sump pump is vacuum jacketed (Fig. 1B, created by walls 66 and 69).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modified system of Melanson such that the pump were a vacuum insulated sump pump fluidly connected to a recirculation circuit which fluidly connects the sump pump outlet and the head space .

Response to Arguments
Applicant's arguments in the remarks filed 10/28/2021 with regards to the drawings not needing to show the claimed features are not persuasive.  Applicant essentially argues that it is a burden to provide drawings with the claimed features, however the Examiner sees no burden and if anything is requisite for advancing prosecution.

Applicant's arguments with regards to claims 1-3 and 6-23 rejected under 35 U.S.C. 103 filed 10/28/2021 have been fully considered but they are not persuasive.  

Applicant argues on pg. 17 of the Remarks that Roberts cannot render predictable the subject matter of claim 1 since Roberts lacks any “means for intermodal rail transport”.  This argument is not persuasive since Roberts in fact teaches in paragraph 0020 “Autogas dispensing system 100 may be easily transported as a unit…” thereby teaching there are “means” for transporting the system, and does so using skid 108.  The system (Fig. 1) taught by Roberts is configured to be transported, and goes on to say “easily” in paragraph 0020.  Train cars are well known to transport massive and heavy equipment, including large tanks full of fuel along with their dispensing systems, as taught by Melanson.  Roberts in no way teaches against being configured for 

Applicant argues on pg. 18 that Melanson, used to modify Roberts, lacks any disclosure to an unenclosed skid supporting the platform and the platform interchangeably mounted to the unenclosed skid.  However, regarding claim 1, Melanson is not used to teach an unenclosed skid.  Roberts teaches the unenclosed skid.  Melanson is explicitly used to teach wherein a storage tank is known to have a frame.  Since the storage tank of Roberts is part of the claimed platform, then the Examiner’s position is that it would have also been obvious to provide the storage tank with a frame thereby providing protection for the storage tank which makes the frame part of the platform.  Therefore, Applicant’s arguments are not persuasive.  

Applicant argues on pg. 20 that Roberts and Melanson are incompatible since the combination engine (of Melanson it is assumed), would likely result in an explosion due to fuel differences.  This argument is not persuasive since Examiner has not once made the argument that the fuel of Roberts should be used with Melanson, or that the fuel from Roberts should be delivered to an engine of Melanson.  Regarding Melanson in view of Roberts, Roberts is used to teach an unenclosed skid which supports a storage tank and fuel dispensing system, not for providing the fuel of Roberts to the engine of Melanson.

Applicant continues to argue that there is no motivation for modifying either Roberts or Melanson in view of one another, however Applicant’s arguments are not persuasive since both Roberts and Melanson are analogous art in that they both have fuel storage tanks and fuel dispensing systems.  Both are directed at being transportable, Roberts by a skid and Melanson by train car.  One of ordinary skill in the art surely would have considered modifying the storage tank of Roberts to include a frame without any unexpected results (protection of the tank).  And furthermore, one of ordinary skill in the art would have considered mounting the storage tank and fuel dispensing system of Melanson to be on a skid to create an integral system, one of which could be removed or placed on the train car for easy loading or unloading created by the skid as taught by Roberts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763